Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1, 3-12 and 14-20 have been amended. Claims 1-20 have been examined.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 11 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	For claims 4, and 12, the phrase “or” has been given the broadest, reasonable interpretation of only requiring a single element from the given list in order to satisfy the requirements of the limitation.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
6.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication 2021/0136042; hereafter “Wang”), and further in view of Murao (U.S. Patent Application Publication 2020/0349569), and further in view of Schuler et al. (U.S. Patent Application Publication 2020/0005415; hereafter “Schuler”), and further in view of Huang (U.S. Patent Application Publication 2020/0045019).
For claims 1 and 19, Wang teaches a method and non-transitory machine readable medium storing instructions executable by a processing resource (note paragraphs [0315] and [0346], software stored in storage medium), comprising: 
receiving, by a node in a blockchain network, event data published by a publisher node (note paragraphs [0152] and [0230], peer DLN node receives transaction, i.e. event data, published by DLP node), wherein the event data is communicated to the publisher node (note paragraphs [0151] and [0211], SLN sends transaction containing SL information, i.e. event data, to the DLP node) by a blockchain-enabled reader (note paragraph [0320], SLN may be M2M device such as medical device, weather monitor, health monitor, thermostat, i.e. readers) using a machine-to-machine communication protocol (note paragraphs [0098] and [0317], SLN communicates with DLP using M2M service such as CoAP or MQTT), and wherein the event data is signed by the blockchain-enabled reader (note paragraph [0229] and Fig. 17, SL information in transaction is signed by SLN) using a decentralized identity comprising a private key provisioned to the blockchain-enabled reader from the blockchain network (note paragraphs [0176]-[0183], DLS account is provisioned to SLN);
verifying, by the node in the blockchain network, the decentralized identity of the blockchain-enabled reader using a public key (note paragraphs [0046] and [0231], DLN node verifies received transactions using the public key of the device that signed the transaction); 
submitting, by the node to a blockchain ledger system, the event data for storing in a distributed ledger in response to successful verification of the decentralized identity of the blockchain-enabled reader (note paragraphs [0047]-[0049] and [0235], successfully verified transactions are submitted for consensus approval to store on the blockchain ledger).

Wang differs from the claimed invention in that they fail to explicitly teach:
receiving, by a subscriber node, event data published by a publisher node

Murao teaches:
receiving, by a subscriber node, event data published by a publisher node (note paragraphs [0065] and [0077]-[0079], subscriber node receives transaction data that was published by publisher node for submission to the distributed ledger)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).

The combination of Wang and Murao differs from the claimed invention in that they fail to teach:
a decentralized identity comprising a private key and location information regarding a location of the blockchain-enabled reader

Schuler teaches:
a decentralized identity comprising a private key and location information regarding a location of the blockchain-enabled reader (note paragraphs [0029] and [0038], when identities of IoT sensor devices are registered to the ledger, the identity includes device location and a public key that corresponds to their private key)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Murao and the ledger identity including private key and device location of Schuler. It would have been obvious because combining prior art elements (IoT devices sign event data with a ledger identity of Wang; ledger identities include public/private key and a device location of Schuler) would yield the predictable results of IoT devices sending signed service event transaction data to a proxy node through M2M communication (Wang) where the device identity includes location information (Schuler); the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).

The combination of Wang, Murao and Schuler differs from the claimed invention in that they fail to teach:
selecting, by the blockchain ledger system, a smart contract function for a given context based on parameters in the event data, wherein the selected smart contract function is selected from a plurality of smart contract functions for respective contexts; and
verifying the event data by the selected smart contract function.

Huang teaches:
selecting, by the blockchain ledger system, a smart contract function for a given context based on parameters in the event data, wherein the selected smart contract function is selected from a plurality of smart contract functions for respective contexts (note paragraphs [0062], [0079] and [0084], smart contract is found, i.e. selected, based on input message, i.e. event data, that corresponds to that smart contract among all smart contracts on the blockchain); and
verifying the event data by the selected smart contract function (note paragraph [0084], signature is validated, i.e. verifying the event data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Murao and Schuler and the smart contracts of Huang. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; IoT devices use smart contracts of Huang) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where event data is used as input parameters to smart contracts (Huang).




For claim 11, the combination of Wang, Murao, Schuler and Huang teaches a system comprising:
a blockchain ledger system in a blockchain network (note Fig. 2 and paragraph [0043] of Wang, Distributed Ledger System); and
a subscriber node (note paragraph [0024] of Murao, subscriber node) that is a participating node in a blockchain network (note paragraph [0043] of Wang, DLN could be a full node), wherein the subscriber node comprises a processor and a non-transitory storage medium storing instructions executable on the processor (note paragraph [0315] of Wang, processor executes instructions stored in memory) to:
	receive, at the subscriber node (note paragraph [0077] of Murao, subscriber node receives transaction data; paragraphs [0152] and [0230] of Wang, peer DLN node receives transaction, i.e. event data, published by DLP node), event data published by a publisher node (note paragraph [0065] of Murao, publisher node publishes transaction data), the event data communicated to the publisher node by a blockchain-enabled reader (note paragraph [0320] of Wang, SLN may be M2M device such as medical device, weather monitor, health monitor, thermostat, i.e. readers) using a machine-to-machine communication protocol (note paragraphs [0098] and [0317] of Wang, SLN communicates with DLP using M2M service such as CoAP or MQTT), wherein the event data is signed by the block-chain enabled reader using a decentralized identity comprising a private key (note paragraph [0229] and Fig. 17 of Wang, SL information in transaction is signed by SLN) and location information regarding a location of the blockchain-enabled reader (note paragraphs [0029] and [0038] of Schuler, when identities of IoT sensor devices are registered to the ledger, the identity includes device location and a public key that corresponds to their private key), the decentralized identity provisioned to the blockchain-enabled reader form the blockchain network (note paragraphs [0176]-[0183] of Wang, DLS account is provisioned to SLN);
	verify the decentralized identity of the blockchain-enabled reader using a public key (note paragraphs [0046] and [0231] of Wang, DLN node verifies received transactions using the public key of the device that signed the transaction); and
	submit, from the subscriber node to the blockchain ledger system, the event data for storing in a distributed ledger in response to successful verification of the decentralized identity of the blockchain- enabled reader (note paragraphs [0047]-[0049] and [0235] of Wang, successfully verified transactions are submitted for consensus approval to store on the blockchain ledger),
where the blockchain ledger system is to:
	select a smart contract function for a given context based on parameters in the event data, wherein the selected smart contract function is selected from a plurality of smart contract functions for respective contexts (note paragraphs [0062], [0079] and [0084] of Huang, smart contract is found, i.e. selected, based on input message, i.e. event data, that corresponds to that smart contract among all smart contracts on the blockchain); and
	verify the event data using the selected smart contract function (note paragraph [0084] of Huang, signature is validated, i.e. verifying the event data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Murao and the ledger identity including private key and device location of Schuler. It would have been obvious because combining prior art elements (IoT devices sign event data with a ledger identity of Wang; ledger identities include public/private key and a device location of Schuler) would yield the predictable results of IoT devices sending signed service event transaction data to a proxy node through M2M communication (Wang) where the device identity includes location information (Schuler); the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Murao and Schuler and the smart contracts of Huang. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; IoT devices use smart contracts of Huang) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where event data is used as input parameters to smart contracts (Huang).



For claims 2 and 13, the combination of Wang, Murao, Schuler and Huang teaches claims 1 and 11, wherein the publisher node is a participating node of a plurality of participating nodes in the blockchain network (note paragraph [0132] of Wang, DLP may be a full DLN node).

For claims 3 and 14, the combination of Wang, Murao, Schuler and Huang teaches claims 1 and 11, wherein the publisher node is a non- participating node with respect to the blockchain network (note Fig. 1 and paragraphs [0027] and [0040]-[0041] of Murao, publisher node 102 is non-participating in distributed ledger 112).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the proxy interface for IoT service layer devices of Wang and the publisher/subscriber nodes for ledger transaction submissions of Murao. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; publisher node publishes transactions that are received by a subscribing node of Murao) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where the proxy publishes the transaction data to be received by a subscribing node (Murao) which validates it and submits it for storage in the distributed ledger (Wang).


For claims 4 and 12, the combination of Wang, Murao, Schuler and Huang teaches claims 1 and 11, wherein the machine-to-machine communication protocol is selected from among an Open Platform Communications (OPC) standard, an OPC Unified Architecture (UA) standard, a Message Queuing Telemetry Transport (MQTT) protocol, a Constrained Application Protocol (CoAP), or combinations thereof (note paragraphs [0098] and [0317] of Wang, SLN communicates with DLP using M2M service such as CoAP or MQTT).

For claims 5 and 15, the combination of Wang, Murao, Schuler and Huang teaches claim 1, wherein the decentralized identity further comprises an identification number of the blockchain-enabled reader (note paragraph [0176] of Wang, dlsAcountID).

For claim 6, the combination of Wang, Murao, Schuler and Huang teaches claim 1, wherein the decentralized identity further comprises a name or identification of an organization in which the blockchain- enabled reader is deployed (note paragraphs [0047] and [0062], IoT device becomes affiliated with an incident with other IoT devices in a geographic area; IoT device identity then includes incident ID, i.e. identification of an organization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang and Murao and the ledger identity including private key and device location of Schuler. It would have been obvious because combining prior art elements (IoT devices sign event data with a ledger identity of Wang; ledger identities include public/private key and a device location of Schuler) would yield the predictable results of IoT devices sending signed service event transaction data to a proxy node through M2M communication (Wang) where the device identity includes location information which can be used for organizing IoT devices into groups by geographic area (Schuler).


For claims 7 and 16, the combination of Wang, Murao, Schuler and Huang teaches claims 1 and 11, wherein the verifying of the decentralized identity of the blockchain-enabled reader comprises validating a signature in the event data using the public key (note paragraphs [0046] and [0097] of Wang, verifying a transaction comprises using the public key to validate the signature made with the private key).

For claims 8 and 17, the combination of Wang, Murao, Schuler and Huang teaches claims 1 and 11, further comprising processing the event data to generate processed event data by the subscriber node (note paragraphs [0047]-[0049] and [0235] of Wang, DLN generates a transaction set using validated transactions to submit for storage on the ledger, i.e. processed event data).

For claims 9 and 18, the combination of Wang, Murao, Schuler and Huang teaches claims 8 and 17, further comprising:
authorizing the blockchain-enabled reader and the subscriber node based on an identity of the blockchain-enabled reader, an identity of the subscriber node, and parameters contained in the processed event data (note paragraphs [0047]-[0049] and [0235] of Wang, transaction of SL information signed by SLN is authorized by each peer DLN node sent by a DLN);
wherein the verifying of the event data comprises the processed event data by the selected smart contract function (note paragraph [0084] of Huang, signature is validated, i.e. verifying the event data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Murao and Schuler and the smart contracts of Huang. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; IoT devices use smart contracts of Huang) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where event data is used as input parameters to smart contracts (Huang).


For claims 10 and 18, the combination of Wang, Murao, Schuler and Huang teaches claims 9 and 17, further comprising:
determining, by the blockchain ledger system in response to successful verification of the processed event data, whether consensus for storing the processed event data was reached among participating nodes in the blockchain network (note paragraphs [0047]-[0049] and [0235], peer DLN nodes perform consensus for storing transaction set of verified transaction); and
storing, by the blockchain ledger system, one or both of the processed event data or a verifiable claim as a record or block in the distributed ledger in response to reaching the consensus among the participating nodes, wherein the verifiable claim comprises the processed event data signed by the blockchain ledger system using credentials (note paragraphs [0047]-[0049] and [0235] of Wang, transaction is appended to the ledger upon consensus of transaction set submitted by winning DLN node).


7.	Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang, Murao, Schuler and Huang as applied to claim 8 above, and further in view of Davis (U.S. Patent Application Publication 2018/0183600).

For claim 20, the combination of Wang, Murao, Schuler and Huang teaches claim 8, wherein the selecting of the smart contract function for the given context is based on the parameters in the processed event data (note paragraphs [0062], [0079] and [0084] of Huang, smart contract is found, i.e. selected, based on input message, i.e. event data, that corresponds to that smart contract among all smart contracts on the blockchain).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Murao and Schuler and the smart contracts of Huang. It would have been obvious because combining prior art elements (proxy node receives transaction data from IoT devices of Wang; IoT devices use smart contracts of Huang) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where event data is used as input parameters to smart contracts (Huang).


The combination of Wang, Murao, Schuler and Huang differs from the claimed invention in that they fail to explicitly teach:
wherein the processing of the event data comprises arranging the parameters of the event data in a predefined template

Davis teaches:
wherein the processing of the event data comprises arranging the parameters of the event data in a predefined template (note paragraph [0033], templates specify the data inputs for a specific smart contract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Wang, Murao, Schuler and Huang and the smart contract input templates of Davis. It would have been obvious because combining prior art elements (IoT devices use smart contracts of Huang; smart contract inputs are defined by templates) would yield the predictable results of IoT devices sending service event transaction data to a proxy node through M2M communication (Wang) where event data is used as input parameters to smart contracts (Huang) and the data inputs of the smart contract are specified by a template (Davis).


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Covaci et al. (U.S. Patent Application Publication 2020/0322132) teaches a template for input data of a smart contract (note paragraph [0102]).

	Kanza et al. (U.S. Patent Application Publication 2020/0014529) teaches a blockchain with location based certificate identities (note Abstract and paragraphs [0030]-[0031]).

	Andrade (U.S. Patent Application Publication 2018/0262493) teaches a blockchain identity that includes a geographic location identifier (note paragraph [0018]).

	Sprague et al. (U.S. Patent Application Publication 2016/0275461) teaches a device registration that includes a GPS location or company name (note paragraphs [0074] and [0092]).

	Omar et al. (“Identity Management in IoT Networks Using Blockchain and Smart Contracts”) teaches IoT devices with decentralized identities that have attributes (note page 996, Fig. 1).

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438